[UNPUBLISHED]
PER CURIAM.
Richard M. Elbert appeals from the district court’s1 adverse grant of summary judgment on some of the claims, and from the judgment entered by the court2 on an adverse jury verdict on the remaining claims, in his civil rights action against various Kansas City government entities and officials. Having carefully reviewed the file and the parties’ submissions on appeal, we affirm for the reasons stated in the district court’s thorough orders. See 8th Cir. R. 47B. We deny Elbert’s request for a trial transcript to be prepared at government expense.

. The Honorable Joseph E. Stevens, Jr., late a United States District Judge for the Western District of Missouri.


. The Honorable Nanette K. Laughrey, United States District Judge for the Western District of Missouri.